Case 1:20-cv-01092-AMD-JO Document 1-3 Filed 02/27/20 Page 1 of 2 PageID #: 22




               Exhibit C
               Exhibit D
              Case 1:20-cv-01092-AMD-JO Document 1-3 Filed 02/27/20 Page 2 of 2 I PageID #: 23
                                                                                  NDEX NO. 706805/2019
IFILED; QUEENS COUNTY CLERK 07/25/2019 10;13 AMI
i6i^e£^r^(?.oyeij @f the state of new york                                                               Attorney;                                                             /2019
                                                                                                                       LLP-1761
COUNTY OF QUEENS

SHIRLEY BROWN                                                                                                          Index #: 706805/2019

                                                                                          Plaintiff(s)
                                                                                                                       Purchased; April 17, 2019
                                            -against -                                                                 Date Filed;


 AMERICAN AIRLINES GROUP INC. AND JANE DOE
                                                                                                                       A F F I D AV I T O F S E R V I C E
                                                                                     Defendant(s)



S TAT E O F N E W Y O R K ; C O U N T Y O F N E W Y O R K s s ;


S T E V E N C AV E RY B E I N G D U LY S W O R N D E P O S E S A N D S AY S D E P O N E N T I S N O T A PA RT Y
TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF
NEW YORK.

That on July 12, 2019 at 12;15 PM at

THE OFFICE OF THE SECRETARY OF STATE
9 9 WA S H I N G TO N AV E N U E
A L B A N Y, N Y 1 2 2 3 1


deponent served the within two true copies of the SUMMONS &COMPLAINT on AMERICAN
AIRLINES, INC. S/H/A AMERICAN AIRLINES GROUP INC., the defendant/respondent therein
named,

SECRETARY                by delivering two true copies to SUE ZOUKY personally, an agent in the office of the Secretary of State of the State
OF   S TAT E             of New York and knew said individual to be AUTHORIZED to accept thereof.


  Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee of $40.00.


                        Deponent further states that he describes the person actually served as follows;

                             Sex           Skin Color               Hair Color              A g e ( A p p r o x . ) H e i g h t ( A p p r o x . ) We i g h t ( A p p r o x )
                        FEMALE              WHITE                    BLONDE                        55                          5'1                            150




                        The Summons Served had endorsed thereon the Index number and date of filing.




Sworn to me on; July 16, 2019                                                                                                                                       2
Linda Forman                               Robin Forman                              Gotham Process Inc.
Notary Public, State of New York           Notary Public, State of New York          299 Broadway                                        S T E V E N C AV E RY
No. 01F05031305                            No. 01FO6125415                           New York NY 10007
Qualified in New York County               Qualified in New York County
Commission Expires August 1, 2022          Commission Expires April 18, 2021
                                                                                                                                  Docket #;               * 11 2 5 4 7 7 *
                                                                               1of    1
